Exhibit 10.1

SEVENTH AMENDMENT TO THE

PROFIT PARTICIPATION PLAN OF

MOODY’S CORPORATION

The Profit Participation Plan of Moody’s Corporation is hereby amended as
follows, effective as of the date this Seventh Amendment is adopted unless
otherwise noted:

 

1. The second sentence of Section 1.15 is amended to read as follows:

Eligible Employee shall not include (i) any person in an employee group covered
by a collective bargaining agreement between the Company and a collective
bargaining agent unless such collective bargaining agreement makes provision for
participation in the Plan for such employee group, (ii) any person engaged or
employed as an independent contractor or a temporary employee, (iii) any person
performing services for the Company as a leased employee, (iv) any Employee on
temporary assignment to the United States who continues to participate in one or
more retirement plans maintained by an Affiliated Employer, or (v) any limited
duration Employee who commenced or recommenced employment with the Company or an
Affiliated Employer on or after May 1, 2014.

 

2. A new Section 1.36A is added to read as follows, effective as of May 1, 2014:

Roth Contributions means member contributions that are: (a) designated
irrevocably by the Member at the time of the cash or deferred election as a Roth
Contribution that is being made in lieu of all or a portion of the Participating
Before-Tax Contributions and/or Investment Plan Before-Tax Contributions or
catch-up contributions the Member is otherwise eligible to make under the Plan,
(b) treated by the Employer as includible in the Member’s income at the time the
Member would have received that amount in cash if the Member had not entered
into a salary reduction agreement; and (c) allocated to the Member’s Roth
Contributions Account. Contributions and withdrawals of Roth Contributions shall
be credited to the Member’s Roth Contributions Account, and the Plan shall
maintain a record of the Member’s investment in the contract (i.e., Roth
Contributions that have not been distributed). Gains, losses, and other credits
and charges will be separately allocated on a reasonable and consistent basis to
the Member’s Roth Contributions Account and the Member’s other Accounts under
the Plan. Unless otherwise specified in the Plan, (i) Roth Contributions will be
treated the same as Before-Tax Contributions for all purposes under the Plan,
and (ii) references in the Plan to Before-Tax Contributions shall include Roth
Contributions.

 

3. The following new sentence is added to the end of Section 3.2, effective as
of May 1, 2014:

At the time an election is made by a Member pursuant to this Section 3.1, the
Member may irrevocably elect to designate all or a portion of the Before-Tax
Contributions elected thereunder to be treated as Roth Contributions.

 

4. The second paragraph of Section 3.4 is amended by adding the following
sentence to the end thereof, effective as of May 1, 2014:

If a Member’s contributions are to be reduced pursuant hereto and the Member
made both Roth Contributions and Before-Tax Contributions during the Plan Year,
all Before-Tax Contributions shall be reduced before any Roth Contributions are
reduced.

 

5. The first sentence of Section 5.3 is amended to read as follows, effective as
of May 1, 2014:

A separate Account shall be maintained for each Member to which there shall be
credited such Member’s Participating and Investment Plan After-Tax
Contributions, Before Tax Contributions, Roth Contributions, Matching and
Additional Matching Contributions, Profit Sharing Contributions, Retirement
Contributions, Rollovers, and the share of each Member in each Fund of the Trust
Fund.